Citation Nr: 0822652	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-21 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vertigo.

2.  Entitlement to service connection for vertigo, to include 
as secondary to the service-connected bilateral hearing loss 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1959 to 
February1962.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Service connection for vertigo was denied in a December 
2002 rating decision.  The veteran did not appeal that 
decision.  

2.  The evidence added to the record since the December 2002 
decision is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.

3.  Vertigo did not manifest in service.  

4.  Vertigo is not attributable to service.


CONCLUSIONS OF LAW

1.  The December 2002 decision denying service connection for 
vertigo is final.  New and material evidence to reopen the 
veteran's claim for service connection for vertigo has been 
received and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

2.  Vertigo was not incurred in or aggravated by service.  
38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

3.  Vertigo is not proximately due to or the result of 
service connected disease or injury.  38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that in August 2003 the originating 
agency provided the veteran with a letter that provided 
adequate notice with respect to the evidence necessary to 
reopen a claim for service connection for vertigo.  The 
veteran was also provided with notice in February 2005 of 
what evidence was needed to establish service connection for 
vertigo secondary to defective hearing, bilateral, claimed as 
hearing loss.  The Board acknowledges that the letters did 
not provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  However, the 
veteran was subsequently provided notice pertaining to these 
latter two elements by letter dated in May 2006, prior to the 
issuance of a supplemental statement of the case (SSOC).  
Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Appropriate examinations have been conducted, and available 
service records and pertinent post service medical records 
have been obtained.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

				


Factual Background

The veteran served on active duty from October 1959 to 
February 1962.  Service medical records are devoid of any 
complaints, diagnoses or treatment for vertigo.  Although 
hearing loss and tinnitus were noted during service, in July 
1961 it was noted that the veteran did not have a history of 
vertigo or ear infections.  No vertigo was also noted in May 
1967.  

In June 2001, the veteran complained of dizziness occurring 
with loud noises.  The veteran reported that he noticed the 
dizziness for the first time at a basketball game about 15 to 
16 years ago.  He reported that when the loud noise went away 
so did the dizziness.  A diagnosis was given of dizziness, 
cause undetermined although suspect that this is related to 
loud noise (tullio phenomenon).  It was noted in November 
2001 that the veteran only became dizzy occasionally with 
loud noise.  

In a November 2002 VA compensation and pension examination, 
the examiner diagnosed dizziness, possibly related to Tullio 
phenomenon.  The examiner noted that since the onset of the 
dizziness occurred at least 20-25 years after separation from 
service, he would not link the dizziness that the veteran has 
with his service connected hearing loss and tinnitus.  The 
examiner noted that the problem with the veteran's dizziness 
seemed to occur with an abrupt onset about 16 to 17 years ago 
and seemed to be associated with loud noise at a basketball 
game.  The examiner opined that it is very unlikely that the 
veteran's dizziness would be associated or linked with the 
service connected tinnitus or hearing loss.  

In February 2003, the veteran's private physician, S.W., 
issued a statement/opinion that the veteran had long term 
tinnitus, dizziness and hearing loss which began during 
service during exposure to artillery.  S.W. noted that this 
medical problem would appear to be casually related to this 
noise exposure.  In September 2005, S.W. issued another 
statement/opinion maintaining that the veteran has had 
tinnitus, hearing loss and dizziness which began at the time 
of noise exposure in 1959.  S.W. noted that the veteran had 
onset of symptoms at that time and has had persistent 
symptoms since then.  

In a January 2006 addendum to the November 2002 VA 
compensation and pension examination, the VA examiner noted 
that, having reviewed the veteran's claims file, he would 
regard S.W.'s opinion placing a possible nexus between 
service noise exposure and dizziness as speculative.  The 
examiner noted that he was unable to find any evidence to 
substantiate that dizziness or vertigo incurred while on 
active duty.  The examiner opined that the veteran's current 
dizziness is not secondary to service connected hearing loss 
and tinnitus and that it is less likely than not that the 
current dizziness/tinnitus is related to noise exposure while 
in service.  The examiner noted that he could not find any 
basis in fact to support the private physician's opinion.  

        Legal Criteria 
        
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra. 
The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively; it is not for application in the 
present claim.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

					Analysis

Whether new and material evidence has been submitted to 
reopen a claim for service connection for vertigo.

The veteran was denied service connection for vertigo in 
December 2002.  The AOJ determined that there was no nexus to 
service.  The veteran did not appeal the December 2002 
decision and it became final.  

The application to reopen the claim for service connection 
for vertigo is granted.  The Board notes that the veteran was 
denied service connection for vertigo in December 2002 
because there was no evidence of a nexus to service.  Since 
that determination, the veteran has submitted statements from 
S.W. maintaining that the veteran's vertigo is related to 
service.  In February 2003, S.W. issued a statement/opinion 
that the veteran had long term tinnitus, dizziness and 
hearing loss which began during service during exposure to 
artillery.  S.W. noted that this medical problem would appear 
to be casually related to this noise exposure.  In September 
2005, S.W. issued another statement/opinion maintaining that 
the veteran has had tinnitus, hearing loss and dizziness 
which began at the time of noise exposure in 1959.  S.W. 
noted that the veteran had onset of symptoms at that time and 
has had persistent symptoms since then.  The 
statements/opinions of S.W provide a nexus to service, a fact 
not previously established.  

The Board finds that S.W.'s statements constitutes new and 
material evidence in that it is not cumulative nor redundant 
of previously submitted evidence.  Accordingly, the Board 
finds that new and material evidence has been submitted to 
reopen the veteran's claim.  

Entitlement to service connection for vertigo.

Initially, the Board notes that the records do not show that 
the veteran engaged in combat with the enemy.  The veteran's 
service personnel records do not show that he received any 
citations or awards for participation in combat with the 
enemy.  See 38 C.F.R. § 3.304(f).  Also, nothing in the 
veteran's statements establish that he participated in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.  

The veteran has alleged that he is entitled to service 
connection for vertigo.  The Board notes that the veteran is 
service connected for bilateral hearing loss and tinnitus.  
After review of the record, the Board finds against the 
veteran's claim.  

In this case, the Board is presented with conflicting 
opinions regarding the etiology of the veteran's dizziness.  
The veteran's private physician, S.W, has opined that the 
veteran's dizziness is due to in-service noise exposure.  
Although S.W. opined that the veteran's dizziness was due to 
in service noise exposure, he merely presented a conclusion 
without reason or rationale, and there is nothing in the file 
that suggests that he reviewed the veteran's in-service and 
post service medical records to reach his conclusion.  
Accordingly, the Board must find S.W.'s opinion to be 
unpersuasive as to the relation of the veteran's current 
vertigo to service.  

Rather, the Board has placed greater probative value on the 
opinion proffered by the VA physician and the silent service 
medical records.  The VA physician opined, after review of 
the veteran's service medical record, that the veteran's 
current dizziness is not secondary to his service connected 
hearing loss and tinnitus and that it is less likely than not 
that the current dizziness/tinnitus is related to noise 
exposure while in service.  The VA physician also noted that 
he would regard S.W.'s opinion placing a possible nexus 
between service noise exposure and dizziness as speculative.  
He further noted that he was unable to find any evidence to 
substantiate that the dizziness or vertigo incurred while on 
active duty.  The VA physician's findings were based on the 
absence of clinical findings or complaints during service.  
The VA physician's opinion is consistent with the historical 
record.  

The Board has considered the various statements made by the 
veteran and S.W. which link the veteran's current vertigo to 
service.  However, the Board again notes that the veteran's 
service medical records are devoid of any complaints, 
diagnoses or treatment for vertigo.  To the extent that the 
veteran has reported that his vertigo occurred shortly after 
separation and that it continued, there is a remarkable lack 
of corrobative evidence.  The veteran reported in June 2001 
that he noticed the dizziness about 15 to 16 years ago.  At 
the time of the June 2001 examination, the veteran had been 
separated from service about 39 years and at that time he 
attributed the onset of his dizziness to a basketball game 
that occurred years after separation.  The Board also notes 
that even though the veteran argues that his vertigo occurred 
shortly after service, his original claim for compensation 
for hearing loss in December 1962 and subsequent claim for 
tinnitus in December 1980 were silent for a claim of vertigo.  
His silence when otherwise affirmatively speaking constitutes 
negative evidence.  

A layman is competent to report the existence of dizziness 
and when such started.  However, competence and credibility 
are different matters.  In July 1961, while examined for 
hearing loss and tinnitus, it was recorded that there was no 
vertigo.  This contemporaneous document is far more probative 
as to date of onset than is the decades removed assertion of 
an in-service onset.  Furthermore, when examined in May 1967, 
it was recorded that there was no vertigo.  Such statement 
confirms the in-service report and is consistent with the 
initial treatment record establishing a remote post-service 
onset.  Based upon the record, the Board finds that the 
veteran's report of dizziness or vertigo since service or 
shortly thereafter to be not credible.  Furthermore, any 
medical report based upon an inaccurate history is equally 
inaccurate.

The Board finds that there is no persuasive evidence showing 
that the claimed vertigo had its onset in service, or is 
otherwise related to service to include service connected 
disease or injury.  As set forth above, the more probative 
evidence shows that the veteran's current vertigo was not 
manifest during service or for many years thereafter.  The 
veteran's assertions of vertigo due to in-service noise 
exposure are not persuasive.  Accordingly, service connection 
is denied.  The preponderance of the evidence is against the 
claim for service connection for vertigo.  Because there is 
no approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).  




ORDER

The application to reopen the claim of entitlement to service 
connection for vertigo is granted.

Service connection for vertigo is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


